                         2:16-cv-02298-CSB-EIL # 50           Page 1 of 2
                                                                                                       E-FILED
                                                                    Thursday, 10 January, 2019 02:56:17 PM
                                                                              Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

ALEJANDRA AGÜERO,                             )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )      Case No.: 16-cv-2298
                                              )
BOARD OF TRUSTEES OF THE                      )      Judge Colin S. Bruce
UNIVERSITY OF ILLINOIS                        )
                                              )
                       Defendant.             )

                NOTICE OF APPEAL TO THE UNITED STATES COURT
                OF APPEALS FOR THE SEVENTH CIRCUIT FROM THE
                    UNITED STATES DISTRICT COURT FOR THE
                CENTRAL DISTRICT OF ILLINOIS, URBANA DIVISION

       NOTICE is hereby given that ALEJANDRA AGÜERO, Plaintiff in the above named case,

hereby appeals to the United Stated Court of Appeals for the Seventh Circuit from the final judgment

and order granting the Defendant’s Motion for Summary Judgment entered in this action on

December 17, 2018.



Date: January 10, 2019                                /s/ Jonathan C. Goldman
                                                     Jonathan C. Goldman of the Law Offices of
                                                     Goldman & Ehrlich, Chtd. As attorneys for
                                                     Plaintiff ALEJANDRA AGÜERO


Jonathan C. Goldman
Law Offices of Goldman & Ehrlich, Chtd.
20 S. Clark Street, Suite 500
Chicago, IL 60603
(312) 332-6733
jon@goldmanehrlich.com
ARDC # 06210828
                         2:16-cv-02298-CSB-EIL # 50             Page 2 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

ALEJANDRA AGÜERO,                              )
                                               )
                        Plaintiff,             )
                                               )
        vs.                                    )        Case No.: 16-cv-2298
                                               )
BOARD OF TRUSTEES OF THE                       )        Judge Colin S. Bruce
UNIVERSITY OF ILLINOIS                         )
                                               )
                        Defendant.             )

                                       NOTICE OF FILING

TO:     William Brinkmann
        Kenneth D. Reifsteck
        Philip J. Pence
        Thomas, Mamer & Haughey, LLP
        30 E. Main
        P.O. Box 560
        Champaign, IL 61824-0560

       PLEASE TAKE NOTICE that on January 10, 2019, the undersigned did file NOTICE OF
APPEAL TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH
CIRCUIT FROM THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
DISTRICT OF ILLINOIS, URBANA DIVISION in the United States District Court for the
Central District of Illinois, Urbana Division, a copy of which is herewith served upon you.


                                                         /s/ Jonathan C. Goldman
                                                        Jonathan C. Goldman of the Law Offices of
                                                        Goldman & Ehrlich, Chtd. As attorneys for
                                                        Plaintiff ALEJANDRA AGÜERO

                                      PROOF OF SERVICE

       I, Shanita S. Stevens, an non-attorney on oath, state that I served this notice by mailing a copy
to WILLIAM BRINKMANN, KENNETH D. REIFSTECK, and PHILIP J. PENCE at the above
address and depositing same in the U.S. mail at 20 South Clark Street, Chicago, Illinois 60603, at
or about 5:00 p.m., January 10, 2019 with proper postage prepaid.

                                                         /s/ Shanita S. Stevens
